DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 10 and 12 – 43 are allowed.
The closest prior art of record, Leon et al. (U.S. Patent Publication No. 2019/0124019), and none of the prior art of record discloses or suggests, alone or in combination, a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: receive a textual representation of a message; obtain, based on the textual representation of the message, one or more response categories and a predetermined number of suggested inputs corresponding to each of the one of more response categories; in response to a determination that the textual representation of the message is associated with a response category having a score higher than a predetermined threshold score, obtain the response category as the only category of the one or more response categories: determine, based on the predetermined number of suggested inputs corresponding to each of the one of more response categories, one or more suggested inputs for each of the one or more response categories; and provide the one or more suggested inputs as response suggestions to the message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456